Title: To James Madison from Edmund Pendleton, 4 August 1783
From: Pendleton, Edmund
To: Madison, James


Dr. Sir
Virga. Augt. 4th. 1783.
I thank you for the Sentiment wch. Suggested yr. favr. of the 21st. past, and for emploing a moment of unexpected liesure in the P. S. We have Now two contrary reports respecting Peace, neither of them much worthy of credit, The one that the definitive treaty is arrived, the other that the British Army are intrenching afresh in N. York, and every movement indicates intentions Opposite to that of evacuation—some young Gent (sons of Colo. Corbin) just from London, say that the treaty was signed before they embarked, so that fact may probably be true.
From the termination of the Warm debates in the Massachussets Assembly, I am in hopes a Majority are disposed to be more temporate than was expected, the Step taken being perfectly agreable to the fœdral Constitution, to make their Delegates accountable for their Conduct, at the same time, I hope, intending to conform to the Resolution for the Half pay or commutation.
It may easily be concieved that there are various and contending Interests concerned in the Loan Certificates as well as old paper; and the nature of man as well as all experience, leave no room for hope, but that this circumstance will greatly embarress a decision, as well as prove a source of Animosity & contention—the very principles which permit an unjust or rapacious claim to be made, will Suggest Ardour in the Pursuit & clamour at disappointment, equal to that of the most indubitably just—otherwise I do not see either inexpediency or difficulty in the measure—not the latter if it be refer’d to the several states to take the Accounts from their respective Citizens; not the former, unless it be true that it will produce dishonour or discredit to the States, to which I cannot at present subscribe. The ground of such a Position is that Congress are bound to perform their public Promises in like manner as privates would be compelled to comply with theirs in Courts of Justice; but this would prove too much, and you know the consequence, for it would condemn all former callings in or redemptions of Paper in which perfect equality was not observed in the value of that & Specie. And were we now to Attempt setting that matter right as a means to redeem our credit, I fancy a bare state of our debt would prove to the world our total inability to pay, & prove a worse wound to our credit, than the increasing that ability, by reducing our debt to the real Standard of Justice, discharged of the rapacious hopes of gain of Speculations upon Us. You think the paper money did miracles for Us, & so indeed it did, but no thanks to these people, who were countermining that effect, by every thing in their power—’tis true the fund of virtue we set out with, was for a long time too powerful for all their baneful efforts, and the Patriots struggled, almost to their ruin, to preserve the credit of the paper, but the rust gained Strength by time & eat out the Virtue, & then the paper fell of course. Are these people now to change their note and make a second Harvest, or rather reap what they formerly sowed, by clamouring for public Credit, after having decried it, to the distruction of the Congress notes? It appears to me that to comply with them, we should rather prove ourselves dupes to the Arts of bad men, than establish our Public Credit; for the case with me stands in this point of view, Congress offer’d their Notes to the Public as Specie, they wished to have preserved them at that value, & could they have Succeeded, (or nearly so, for fractions or small deviations would not have been worthy of notice) they would have been bound by every principle of justice, honor & good faith, to have so redeemed them; but all their Struggles & the Assistance of their Virtuous Constituents for that purpose, have been in vain, they have depreciated almost to nothing in the purchase of many of the present holders—and what is now to be done? why to render to every one his due: give the holder the money he really advanced & Interest; and consider the saving, or the difference between that & the nominal Sum in Specie, as already redeemed by a tax wch. each individual paid through whose hands the note had passed in it’s progress; rather than give the former an unjust gain to reward his iniquity, and for that purpose to tax the latter again. Whether States or individuals are concerned makes no difference: As far as their proportion goes, it matters not how it be Adjusted; they will have redeemed their Quota & are acquit of the redemption; what they have beyond that, if it cost them one for 75, let them be so repaid, & no injury is done them, on the contrary they will be Injured, if a Medium from the whole is struck, since it must be at a higher rate than that. When the debt is thus finally settled and funded, & not ’til then, will it’s Similarity with the British Funds commence; peace & commerce will Circulate Specie, so that it will be the folly of the holders of the Certificates, if they part wth. them at an under rate; the buyer & seller only, & not the public, will be concerned in the transaction, and therefore the public, must strictly perform their engagement. Tho’ by the by, I fancy if in time of War in Britain (a case could be supposed) that British Subjects were to form a scheme for depreciating the Public funds, so successfully as that at the close of the War they were for £200,000 pd., become proprietors of the 200 million of debt & were to call on Parliament for Payment of Principal & Interest by taxes that should raise the latter annually, & sink the former in a certain term, they would receive such an Answer as I wish to be now given—You have by yr. schemes of depreciation distress’d the nation in War, & deserve nothing, but we will restore yr. money wth. Interest, and let your purpos’d gain sink in the nation, individuals of wch. lost it in the depreciated sale of their property, who will sustain some loss indeed, but they deserve it for their want of faith in the Government & having contributed to it’s embarrassment—wch. brings me to yr. Observation “that the States ought not to gain, but must give the Saving to the first holder.” If this be right, I take it to be that Sumum jus, which is Summa injuria, for it would be unattainable, since we must extend it to every hand thro’ which it pass’d, and the Adjustment would indeed be a more than Herculean labour; but on this Supposition, because we can’t do perfect right, must we do manifest wrong? and will it be any recompence to the first holder, to add to his former loss, a tax to make his Certificate good? Surely the easing him of that tax is a benefit that ought to satisfy him—but I think the Position of right, very questionable upon two grounds, 1 The maxim of Voli. not fit Injuria, seems to apply to them, but 2. more strongly does their having contributed to the public embarrassment, and that was a tax upon the whole citizens. I have only to beg pardon for this tedious display of my hasty & crude sentiments—you will digest & can eas[i]ly strengthen or refute them as they deserve, or consign them to the use of the temple. I am, Very sincerely Yrs.
Edmd. Pendleton
